                                                                                            E-FILED
                                                          Thursday, 20 December, 2018 10:08:33 AM
                                                                       Clerk, U.S. District Court, ILCD

                    UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF ILLINOIS
                                 PEORIA DIVISION

ALLIANZ GLOBAL CORPORATE &                  )
SPECIALTY SE a/s/o/ PERRIGO CO.,            )
and PERRIGO CO.,                            )
                                            )
      Plaintiffs,                           )      Case No. 1:18-cv-1267
                                            )
             v.                             )
                                            )
VICTORY LOGISITICS, LLC, and                )
GULLY TRANSPORTATION CO.,                   )
                                            )
      Defendants.                           )

                              ORDER & OPINION

      This matter comes before the Court on Gully Transportation Co.’s Motion for

Relief from Judgment Pursuant to Rule 60(b) (Doc. 22) and Motion to Dismiss Victory

Logistics, LLC’s Crossclaim (Doc. 24). Victory Logistics has had opportunity to

respond to both motions, and so they are ripe for review (Docs. 30, 31). For the reasons

stated below Gully Transportation’s Rule 60(b) Motion is GRANTED and its Motion

to Dismiss is DENIED.

                                    BACKGROUND1

      Plaintiff Perrigo Company hired Victory Logistics, LLC, through an

intermediary to transport a shipment of pharmaceuticals insured by Plaintiff Allianz



1 In reviewing a motion to dismiss, all well-pleaded allegations in the complaint are
taken as true. Heng v. Heavner, Beyers & Milhar, LLC, 849 F.3d 348, 351 (7th Cir.
2017). The crossclaims at issue assume liability on the facts set forth in the complaint.
(Docs. 7 at 7, 16 at 1–5). The factual background here is therefore drawn from the
Plaintiffs’ Complaint (Doc. 1) and the procedural background from the docket.
Global Corporate & Specialty SE. Near Bloomington, Illinois, the refrigerated trailer

operated by Victory Logistics was rear-ended by a truck owned and operated by Gully

Transportation Co. The refrigerated trailer was towed to Peoria, Illinois, and left in

a repair yard for nine days, during which the temperature fluctuations in the no

longer functioning refrigerated unit destroyed the cargo. Plaintiffs sued both Victory

Logistics and Gully Transportation alleging a claim against Victory Logistics under

49 U.S.C. § 14706 (the “Carmack Amendment”) and a negligence claim against Gully

Transportation. (Doc. 1).

      Gully Transportation filed a crossclaim seeking contribution from Victory

Logistics. (Doc. 7 at 7). Victory Logistics moved to dismiss the crossclaim on the

ground that the two defendants were not both subject to liability in tort as required

for contribution under the Illinois Contribution Act because claims under the

Carmack Amendment sound in contract rather than tort. (Doc. 17). Gully

Transportation failed to respond. The Court, finding Victory Logistics’s motion well-

supported and presumed unopposed under Local Rule 7.1(B)(2), granted the motion

and dismissed Gully Transportation’s crossclaim with prejudice. (Doc. 20). Gully

Transportation, conceding that controlling precedent supports dismissal in most

materially similar situations, asks the Court to modify its judgment to dismissal

without prejudice so Gully Transportation could revive the claim for contribution

should discovery reveal Victory Logistics to be liable on a tort theory under the

Carmack Amendment. (Doc. 22).




                                          2
       Victory Logistics also filed a crossclaim, asserting Gully Transportation is

liable to it in negligence. (Doc. 16). Gully Transportation seeks dismissal of Victory

Logistics’s crossclaim, arguing that the Carmack Amendment should displace it as

the Carmack Amendment displaced Gully Transportation’s crossclaim and that

Victory Logistics cannot make out a claim for indemnity. (Doc. 24).

                                     LEGAL STANDARDS

       Rule 60(b) provides “[o]n motion and just terms, the court may relieve a party

or its legal representative from a final judgment, order, or proceeding” for reasons

including “mistake, inadvertence, surprise, or excusable neglect” and “any other

reason that justifies relief.” “[I]n principle, an attorney’s negligence in meeting a filing

deadline could be ‘excusable neglect’ for the purpose of Rule 60(b)(1).” In re Canopy

Fin., Inc., 708 F.3d 934, 936 (7th Cir. 2013).

       Gully Transportation has also moved to dismiss Victory Logistics’s crossclaim

for failure to state a claim on which relief can be granted. Fed. R. Civ. P. 12(b)(6). To

survive a motion to dismiss under Rule 12(b)(6), the facts alleged in the complaint

must “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. v. Twombley, 550 U.S. 544, 570 (2007)).

                                       DISCUSSION

 I.    Gully Transportation’s Rule 60(b) Motion

       As   an   initial   matter,    the   Court   must    determine     whether    Gully

Transportation’s failure to respond is attributable to a cause which allows for relief

under Rule 60(b). The Seventh Circuit has explained, “[a]lthough attorney

carelessness can constitute ‘excusable neglect’ under Rule 60(b)(1), attorney
                                             3
inattentiveness to litigation is not excusable, no matter what the resulting

consequences the attorney’s somnolent behavior may have on a litigant.” Harrington

v. City of Chicago, 433 F.3d 542, 546 (7th Cir. 2006) (quoting Easley v. Kirmsee, 382

F.3d 693, 698 (7th Cir. 2004)).

      Ideally, Gully Transportation would have met its deadline, but the Court easily

determines the failure to do so was excusable neglect rather than inattentiveness.

Counsel has explained that the deadline was inadvertently calendared incorrectly, a

mistake not noticed in part due to a burdensome motions practice in another case.

(Doc. 23 at 4). Moreover, counsel diligently and rapidly worked to file the instant

motion, which both minimized delay and indicated a general attentiveness to the

litigation. The understandable lapse that occurred in this case is precisely the type of

attorney neglect Rule 60(b)(1) allows an opportunity to cure.

      There being no suggestion that consideration of the motion would prejudice

Victory Logistics, the Court will turn to the merits. Gully Transportation does not

dispute that under North American Van Lines v. Pinkerton Security Systems, Inc., 89

F.3d 452, 457–59 (7th Cir. 1996) (Pinkerton), the Carmack Amendment preempts any

State law claims and provides a claim typically sounding in contract, thus not

allowing for contribution claims under the Illinois Contribution Act. (Doc. 23 at 5).

Rather, Gully Transportation asks the dismissal be modified to be without prejudice

so if discovery reveals a situation in which Victory Logistics might be liable in tort

under the Carmack Amendment, Gully Logistics could resurrect its crossclaim for

contribution. (Doc. 23 at 5–6).



                                           4
      The general rule is to dismiss without prejudice where amendment to a

complaint could cure whatever defect warranted dismissal. Runnion ex rel. Runnion

v. Girl Scouts of Greater Chi. & Nw. Ind., 786 F.3d 510, 519–20 (7th Cir. 2015). In

this case, whether dismissal without prejudice rather than with prejudice is

warranted depends on whether there can ever be liability sounding in tort under the

Carmack Amendment. As the Court noted in its original Order, the Seventh Circuit

has not completely foreclosed that possibility. However, the Court’s mention of that

fact for completeness was not meant to give false hope to Gully Transportation; the

Seventh Circuit has also not endorsed such a theory.

      Pinkerton contains the Seventh Circuit’s only discussion of that issue. In

determining Illinois Contribution Act did not allow for contribution where one party

was liable under the Carmack Amendment, the Seventh Circuit addressed the Eighth

Circuit’s dicta “that even if the statute were strictly limited to actions sounding in

tort, ‘the nature of the carrier’s duty under the Carmack Amendment sounds in

negligence’ because it involved the carrier’s breach of the duty of care imposed by

statute.” Pinkerton, 89 F.3d at 458 (quoting R.H. Fulton v. Chi., Rock Island, & Pac.

R.R. Co., 481 F.2d 326, 333 (8th Cir. 1973)). The Seventh Circuit did “not fully agree

with this dicta” but found it “unnecessary . . . to detail [its] divergent view because

the circumstances of the case do not implicate Fulton’s precatory discussion.” Id. The

Seventh Circuit declined to “venture an opinion on what circumstances might result

in a carrier being liable under a negligence theory for a breach of a duty implied either

by the Carmack Amendment or by the terms of a contract.” Id.



                                           5
      It is quite possible that no such circumstances exist. The Seventh Circuit’s

dicta declining to detail its divergent views from the Eighth Circuit’s dicta is not a

particularly solid foundation on which to build a legal argument. Cf. United States v.

Stitt, 139 S. Ct. 399, 407 (2018) (“But for present purposes, what matters is that the

Court . . . did not decide the question now before us . . . .”). However, while the Court

entertains grave doubts that an amendment could cure Gully Transportation’s

crossclaim, it cannot say “it is certain from the face of the complaint that any

amendment would be futile or otherwise unwarranted.” Runnion, 786 F.3d at 519–

20 (quoting Barry Aviation, Inc. v. Land O’Lakes Mun. Airport Comm’n, 377 F.3d 682,

687 (7th Cir. 2004)) (emphasis in original).

      The Court thinks the prudent course of action is to grant Gully

Transportation’s Rule 60(b) motion and amend its earlier Order to dismiss the

crossclaim without prejudice. Doing otherwise would require the Court to determine

whether any possible Carmack Amendment claim could sound in tort rather than

examining the narrower question of whether a specific one does. But the Court also

trusts that Gully Transportation will not file such a crossclaim without serious

consideration of whether a tort claim under the Carmack Amendment exists and

would be prepared to support its theory with detailed legal arguments.

II.   Gully Transportation’s Motion to Dismiss

      Victory Logistics’s crossclaim alleges Gully Transportation is liable on a pure

theory of negligence. Although Victory Logistics would receive damages that would

effectively indemnify it should it prevail, the claim does not, formalistically, seek

either contribution or indemnification. Rather, Victory Logistics alleges the standard
                                           6
elements of negligence: that (1) duties related to safe driving, either common law or

statutory, (2) were breached by Gully Transportation’s driver which (3) caused the

crash, and (4) damages to Victory Logistics based upon its failure to safely deliver the

cargo. (Doc. 16 at 4-5).

      Gully Transportation’s motion to dismiss is premised on the assumption that

Victory Logistics’s crossclaim seeks either contribution, which is barred by the

Carmack Amendment, or indemnification under the Carmack Amendment or Illinois

law. But Victory Logistics is advancing a negligence claim which is not barred by the

Carmack Amendment. “The Carmack Amendment only preempts ‘state and common

law remedies inconsistent with the federal Act.’ ” REI Transp., Inc. v. C.H. Robinson

Worldwide, Inc., 519 F.3d 693, 698 (7th Cir. 2008) (quoting Hughes v. United Van

Lines, 829 F.3d 1407, 1414 (7th Cir. 1987)). Therefore, the Carmack Amendment

specifically preempts “separate state-law causes of action that a shipper might pursue

against a carrier for lost or damaged goods.” Id. at 697. It does not govern or attempt

to govern the liability of parties other than shippers and carriers of those shippers’

goods. Gully Transportation was not a carrier of the goods at issue here. Its liability

in tort is therefore not preempted by the Carmack Amendment.

      The Court agrees that Gully Transportation is likely not liable for contribution

under the Illinois Contribution Act, for the reasons discussed above and in the Court’s

prior Order, and is not liable on a claim of indemnity because no relationship giving

rise to indemnity existed between Gully Transportation and Victory Logistics. But

that is beside the point: Victory Logistics is not seeking contribution or indemnity,



                                           7
under the Carmack Amendment or otherwise. (Doc. 30 at 3). Rather, it seeks to hold

Gully Transportation liable on an ordinary theory of negligence—duty, breach, cause,

and damages. Gully Transportation has not advanced an argument that such a claim

must be dismissed. Therefore, its motion to dismiss is denied.

                                   CONCLUSION

      For the reasons stated, Gully Transportation Co.’s Motion for Relief from

Judgment Pursuant to Rule 60(b) (Doc. 22) is GRANTED and its Motion to Dismiss

Victory Logistics, LLC’s Crossclaim (Doc. 24) is DENIED. The Court ORDERS its

Order on November 28, 2018 (Doc. 20) is modified such that the dismissal of Gully

Transportation’s crossclaim is without prejudice rather than with prejudice.



SO ORDERED.

Entered this 20th day of December 2018.

                                                        s/Joe B. McDade
                                                   JOE BILLY McDADE
                                              United States Senior District Judge




                                          8
